Appeal from an amended judgment of the Supreme Court, entered December 21, 1981 in Rensselaer County, upon a decision of the court at Trial Term (Prior, Jr., J.), The present action is one for divorce. Following a trial, Trial Term granted a divorce to plaintiff, awarded custody of the parties’ child, Jennifer Ann, to plaintiff, and awarded visitation to defendant. Plaintiff’s sole argument upon appeal is that Trial Term abused its discretion by awarding overnight visitation rights to defendant. Specifically, Trial Term directed that defendant have the following visitation rights: “(a) a full weekend, from Friday at 5:00 P.M. to Sunday at 10:00 P.M., out of every two weekends; (b) a full evening, from 5:00 P.M. to 10:00 P.M. every week; (c) alternating holidays, Thanksgiving, Christmas, and Easter from 9:00 A.M. to 11:00 P.M.; (d) 16 days of vacation every year.” It is settled that the best interests of the child is the threshold consideration in a case such as this (Domestic Relations Law, § 240; Matter of Bentley v Bentley, 86 AD2d 926). In this regard, a review of the record indicates that Trial Term was well within its discretionary power in reaching its determination with respect to visitation. Judgment affirmed, with costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.